Per Curiam.

Respondent was admitted to practice as an attorney and counsellor at law by the Appellate Division in the First Judicial Department on June 21, 1950.
On October 31, 1960 respondent was duly convicted in the Court of General Sessions of the County of New York for the crimes of grand larceny in the first degree and forgery in the *301second degree, which are felonies (Penal Law, §§ 1290, 1294, 880, 887). Pursuant to subdivision 4 of section 90 of the Judiciary Law, respondent then ceased to be a member of the Bar. The statutory provision is mandatory and upon proof of conviction an order of disbarment follows as a matter of course.
The respondent should be disbarred.
Botein, P. J., Breitel, Babin, Eager and Bastow, JJ., concur.
Respondent struck from the roll of attorneys and counsellors at law in the State of New York pursuant to subdivision 4 of section 90 of the Judiciary Law of the State of New York.